UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1971



EMILE M. SAINT PATRICK HIGGINS,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-629-666)


Submitted:   March 29, 2006                 Decided:   April 17, 2006


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Emile M. Saint Patrick Higgins, Petitioner Pro Se. Michele Yvette
Francis Sarko, Carol Federighi, M. Jocelyn Lopez Wright, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               In December 2004, Emile M. Saint Patrick Higgins filed an

application for writ of habeas corpus pursuant to 28 U.S.C. § 2241

(2000)    in    the   United    States    District    Court   for   the   Southern

District of New York.          After the May 11, 2005 effective date of the

REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231, the

district court transferred the case to this court for treatment as

a petition for review in accordance with § 106(c) of the Act.

               The federal immigration statutes clearly state that “[a]

court may review a final order of removal only if . . . the alien

has exhausted all administrative remedies available to the alien as

of right.”        8 U.S.C. § 1252(d)(1) (2000).               When Congress has

statutorily mandated exhaustion, that requirement must be enforced.

Kurfees v. INS, 275 F.3d 332, 336 (4th Cir. 2001).                  Moreover, we

have held that we lack jurisdiction to consider an argument not

made before the Board of Immigration Appeals.                 Asika v. Ashcroft,

362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125 S. Ct. 861

(2005).

               Our review of the record reveals that Higgins failed to

appeal the immigration judge’s removal order to the Board of

Immigration Appeals.           Accordingly, we dismiss his petition for

review on the ground that he failed to exhaust his administrative

remedies.       We dispense     with     oral    argument because the facts and




                                         - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               PETITION DISMISSED




                                - 3 -